DETAILED ACTION
Claims 1-15 are pending, and claims 10-14 are currently under review.
Claims 1-9 and 15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III, claims 10-14, in the reply filed on 6/07/2022 is acknowledged.
Claims 1-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes the recitation that “a substrate part includes…at least one of Ni and Co that accounts for 50 mass% or more in total”.  The term “in total” is indefinite because it is unclear to the examiner whether “in total” is relative to the entire composite component, or if it is relative to the substrate.  The examiner interprets this recitation to refer to either situation according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (JP2016108668, machine translation referred to herein) in view of Hayes (US 6,830,643).
Regarding claims 10-11, Fujieda et al. discloses a method of making a composite material made of ceramic powder such as WC and a metal powder such as Co [0001, 0020]; wherein said method includes the steps of mixing said powders, preheating a base substrate to about 1200 degrees C, providing said powders onto a substrate, and additively manufacturing said powders by laser melting to form a product [0028-0029].  The examiner considers the composite of WC ceramic particles dispersed with a Co metal matrix to meet the claimed limitation of a cemented carbide as would have been recognized by one of ordinary skill.
Fujieda et al. does not expressly teach that the substrate is a Ni or Co material as claimed.  Hayes discloses a method of additively manufacturing WC-Co composite materials [col.8 ln.22]; wherein a suitable substrate for this material is nickel because it is more durable and amenable to recycling [col.14 ln.61-63].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Fujieda et al. by utilizing a Ni substrate as taught by Hayes for the above-mentioned benefits.  The examiner submits that the Ni substrate of Hayes would be recognized by one of ordinary skill to be elemental Ni (ie. 100% Ni) since Hayes merely teaches Ni and is silent regarding any alloying elements in said Ni, which meets the limitation of the substrate being 50 weight percent or more Ni.
Fujieda et al. and Hayes do not expressly teach the formation of an intermediate layer as claimed.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the prior art.  See MPEP 2145(II).  Specifically, the examiner notes that the claimed intermediate layer is formed merely by performing laser melting between a Ni substrate and WC-Co layer [0023, 0034-0035 spec.].  In other words, the claimed intermediate layer would naturally be expected to form at an interface between a Ni substrate and WC-Co powder layers when performing laser melting.  Since the combination of Fujieda et al. and Hayes suggests performing laser melting of WC-Co material on a Ni substrate, the feature of an intermediate layer would accordingly also naturally flow from the combination of Fujieda et al. and Hayes.  See MPEP 2145(II).
Regarding claim 12, Fujieda et al. and Hayes disclose the method of claim 10 (see previous).  As stated above, Fujieda et al. discloses a preheating temperature of 1200 degrees C, which further meets the instantly claimed range.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (JP2016108668, machine translation referred to herein) and Hayes (US 6,830,643) as applied to claim 10 above, and further in view of either one of Korner et al. (2016, Additive manufacturing of metallic components by selective electron beam melting – a review) or Fang et al. (US 2010/0101368).
Regarding claims 13-14, Fujieda et al. and Hayes disclose the method of claim 10 (see previous).  Fujieda et al. and Hayes do not expressly teach a subsequent heat treatment as claimed.  
Korner et al. discloses that it is known to perform post heat treatment after electron beam melting of Co-based alloys such as hot isostatic pressing at 1200 degrees C to obtain desirable equiaxed microstructures.  Therefore, it would have been obvious to one of ordinary skill to modify the method of Fujieda et al. and Hayes by performing hot isostatic pressing after additive manufacturing as taught by Korner et al. to obtain an equiaxed microstructure.
Alternatively, Fang et al. discloses a method of heat treating sintered WC-Co composites [0004]; wherein said heat treating is performed at 1260 to 1330 degrees C to achieve a gradient effect [0005, 0017].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Fujieda et al. and Hayes by performing a final heat treatment as disclosed by Fang et al. to achieve a gradient effect.  The examiner notes that the overlap between the disclosed heat treatment temperature of Fang et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 6,830,643) in view of Ji et al. (CN106583726, machine translation referred to herein).
Regarding claims 10-11, Hayes et al. discloses a method of making a composite material made of ceramic powder such as WC and a metal powder such as Co deposited onto a Ni substrate, wherein said method includes the steps of mixing said powders, providing said powders onto said Ni substrate, and additively manufacturing said powders by laser melting to form a product [abstract, col.8 ln.22, col.10 ln.58-67, col.14 ln.61-63].  The examiner considers the composite of WC ceramic particles dispersed with a Co metal matrix to meet the claimed limitation of a cemented carbide as would have been recognized by one of ordinary skill.  The examiner further notes that the Ni substrate of Hayes would be recognized by one of ordinary skill to be elemental Ni (ie. 100% Ni) since Hayes merely teaches Ni and is silent regarding any alloying elements in said Ni, which meets the limitation of the substrate being 50 weight percent or more Ni.
Hayes does not expressly teach the formation of an intermediate layer as claimed.  However, the examiner submits that this feature would have naturally flowed from the disclosure of Hayes.  See MPEP 2145(II).  Specifically, the examiner notes that the claimed intermediate layer is formed merely by performing laser melting between a Ni substrate and WC-Co layer [0023, 0034-0035 spec.].  In other words, the claimed intermediate layer would naturally be expected to form at an interface between a Ni substrate and WC-Co powder layers when performing laser melting.  Since Hayes teaches laser melting of WC-Co material on a Ni substrate as explained above, the feature of an intermediate layer would accordingly be expected to be present or would have naturally flowed from the disclosure of Hayes.  See MPEP 2145(II).
Hayes does not expressly teach a preheating step as claimed.  Ji et al. discloses that it is known to perform preheating at 200 to 600 degrees C to a substrate for additive manufacturing by laser melting such that cracking can be avoided [0005].  Therefore, it would have been obvious to modify the method of Hayes by preheating the substrate at 200 to 600 degrees C to avoid cracking as taught by Ji et al.  The examiner notes that the overlap between the disclosed preheating temperature of Ji et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, Hayes and Ji et al. disclose the method of claim 10 (see previous).  As The examiner notes that the preheating temperature of Ji et al. as explained above further overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 6,830,643) and Ji et al. (CN106583726, machine translation referred to herein) as applied to claim 10 above, and further in view of either one of Korner et al. (2016, Additive manufacturing of metallic components by selective electron beam melting – a review) or Fang et al. (US 20100101368).
Regarding claims 13-14, Hayes and Ji et al. disclose the method of claim 10 (see previous).  Hayes and Ji et al. do not expressly teach a subsequent heat treatment as claimed.  
Korner et al. discloses that it is known to perform post heat treatment after electron beam melting of Co-based alloys such as hot isostatic pressing at 1200 degrees C to obtain desirable equiaxed microstructures.  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hayes and Ji et al. by performing hot isostatic pressing after additive manufacturing as taught by Korner et al. to obtain an equiaxed microstructure.
Alternatively, Fang et al. discloses a method of heat treating sintered WC-Co composites [0004]; wherein said heat treating is performed at 1260 to 1330 degrees C to achieve a gradient effect [0005, 0017].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hayes and Ji et al. by performing a final heat treatment as disclosed by Fang et al. to achieve a gradient effect.  The examiner notes that the overlap between the disclosed heat treatment temperature of Fang et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734